Case: 3:19-mj-05344-JRK Doc #: 1-1 Filed: 09/24/19 1 of 4. PagelD #: 2

3:19MJ5344

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Daniel Van Vorhis, being duly sworn under oath, depose and state as follows:

1. I am a Parole Officer with the Ohio Department of Rehabilitation and
Corrections, Adult Parole Authority and have been since May 1994. Further, I am currently a
Task Force Officer with the Bureau of Alcohol, Tobacco, Firearm and Explosives (“ATF”), out
of the Toledo, Ohio Field Office, and have been since July 2018. I have been a sworn law
enforcement officer since 1991 and Lucas County Sheriff's Office currently holds my Special
Deputy status. I was assigned to a Sheriff's Criminal Task Force from 1997 to 2004. I was
assigned to an Enforcement Unit within the Ohio Department of Rehabilitation and Corrections
where we investigated gang and drug cases in Ohio prisons from 2009 until 2012. Further I was
assigned to an FBI Violent Crime Task Force from 2009 until 2018. As part of my current duties
as an ATF Task Force Officer, I investigate criminal violations relating to federal firearms
offenses. I have conducted or participated in numerous investigations involving persons who

illegally possess firearms.

2. This affidavit is submitted in support of a criminal complaint for MATTHEW
SANDS for being a felon in possession of a firearm, in violation of Title 18, U.S.C. Section
922(g)(1). All of the information contained in this affidavit is the result of either my own

personal observations or investigation, or has been provided to me by other law enforcement
Case: 3:19-mj-05344-JRK Doc #: 1-1 Filed: 09/24/19 2 of 4. PagelD #: 3

officers, all of whom I believe to be reliable. This affidavit contains information to establish
probable cause for a criminal complaint. It is not intended to list each and every fact observed or

known to me about this investigation.

3. In June, 2019, Ohio Adult Parole Authority (APA) Officer/ ATF TFO Dan Van
Vorhis was contacted by APA Officer Anthony Steffes regarding Parolee Matthew SANDS and

how he was in possession of an Areo Precisions LLC AR15 Model M4M1 Rifle.

4. APA Officer Steffes currently supervises SANDS on Post Release Control.
SANDS is currently on PRC Supervision from a felony conviction of Failure to Register as a Sex
Offender conviction in Williams County, Ohio (10CR200). On June 18, 2019, Officer Steffes
conducted a home visit at SANDS’ APA approved residence at 414 E Madison in Montpelier,

OH.

5. No one answered the door when Officer Steffes arrived at SANDS’ home for an
initial home visit, but Officer Steffes located a receipt for the purchase of 3 magazines for a

firearm from Delta Juliet Tactical Store on the front porch floor of SANDS’ home.

6. Officer Steffes went to Delta Juliet Tactical Store on June 18, 2019 and asked
about the receipt. An employee explained that he knew Matthew SANDS, as he had been in the

store on previous occasions with his girlfriend, Courtney Burdick Kerchman, and his brother,
Seth Sands. Further, according to SANDS and Courtney Burdick Kerchman, SANDS provided

money to Burdick to purchase the rifle, parts and magazines.

7. On June 18, 2019, Officer Steffes returned to 414 E Madison in Montpelier, OH

with the assistance of the Montpelier Police Department. Courtney Burdick Kerchman
Case: 3:19-mj-05344-JRK Doc #: 1-1 Filed: 09/24/19 3o0f 4. PagelD #: 4

answered the door. Officer Steffes asked Kerchman if there were any weapons located in the
residence. Kerchman told Officer Steffes that an assault rifle was located under the bed in

SANDS’ bedroom.

8. Officer Steffes located an Aero Precision LLC AR 15 M4 Rifle, Model M4M1,
Serial # M4-0070499 and 7 high capacity magazines under the bed in SANDS’ bedroom in a

rifle storage case.

9 Officer Steffes took possession of the Areo Precision AR 15 / M4 rifle,
magazines, and gun case and placed them into evidence at the Williams County, Ohio Sheriffs

Office.

10. Officer Steffes arrested SANDS on June 18, 2019. SANDS was placed in the

Williams County Jail, where he was held with an APA holder.

11. On September 13, 2019, Special Agent Dennis Bennett, ATF, Toledo, researched
the Aero Precision, Model M4E1 rifle, Serial Number M4-0070499 and determined that it is a
firearm by definition and was manufactured in the state of Washington, thus indicating that the

firearm has travelled in interstate commerce.

12. On February 17, 2011, SANDS was convicted of two counts of Unlawful Sexual
Conduct With a Minor, in violation of Ohio Revised Code Section 2907.04(A) a felony of the
fourth degree. In the State of Ohio, a felony of the fourth degree carries a potential penalty of up

to 18 months imprisonment.
Case: 3:19-mj-05344-JRK Doc #: 1-1 Filed: 09/24/19 4 of 4. PagelD#: 5

13. Based on the information contained herein, I believe probable cause exists that

Matthew SANDS has violated Title 18 U.S.C. Section 922(g)(1).

Respectfully submitted,

Daniel Van Vorhis
Task Force Officer

Bureau of Alcohol, Tobacco, Firearms &
Explosives

Sworn to via telephone on this 24th day of September, 2019
after submission by reliable electronic means.
Fed.R.Crim.P.4.1 and 41(d)(3).

D &

James R. Knepp, II
US. Magistrate Judge

 
